Case: 21-10177     Document: 00516064562         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                No. 21-10177                            October 21, 2021
                            consolidated with                            Lyle W. Cayce
                                No. 21-10179                                  Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Randy Rosendo Flores,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:20-CR-109-1
                            USDC No. 5:16-CR-17-2


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Randy Rosendo Flores has
   moved for leave to withdraw and has filed a brief in accordance with Anders


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10177     Document: 00516064562         Page: 2    Date Filed: 10/21/2021




                                   No. 21-10177
                                 c/w No. 21-10179

   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Flores has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeals present no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.




                                        2